DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 12/20/2021. Claims 1 and 5 are amended. Claim 2 is cancelled. Claims 1 and 3-8 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/20/2021, with respect to the rejection(s) of claim(s) 1, 3-4 and 7 under 35 U.S.C. 103 as being unpatentable over Matsuzawa; claims 5 and 8 under 35 U.S.C. 103 as being unpatentable over Matsuzawa in view of Buncke; and claim 6 under 35 U.S.C. 103 as being unpatentable over Matsuzawa in view of Solish, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsutani in view of Matsuzawa, and Matsutani in view of Buncke and Matsuzawa as discussed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsutani (US 5902320) in view of Matsuzawa (US 6159233) (previously of record).
	Regarding claim 1, Matsutani discloses (abstract; col. 3 line 10-col. 4 line 46; figs. 1-3c) a suture needle for uterine hemostatic compression (suture needle A contacts tissue for suturing in a patient, therefore one of ordinary skill would’ve understood needle to be capable of contacting uterine tissue and therefore capable of use in uterine hemostatic compression, col. 9 lines 26-32; figs. 12-13), the suture needle comprising: 
	a body portion (needle body 3, col. 3 lines 35-45; fig. 1) having a cylindrical shape extending linearly in a lengthwise direction from a rear of the body portion to a tip of the body portion (needle A may have straight configuration, which one of ordinary skill would’ve understood to extend linearly and include a cylindrical shape, since the needle has a circular cross-section, col. 3 lines 29-35 and col. 4 lines 24-27; fig. 1) and a puncture portion (needle end face 1b, fig. 1) provided at the tip of the body portion 
	a suture thread (5, col. 4 lines 12-15; fig. 1) attached to a base end portion that is on an opposite side of the suture needle than the puncture portion (suture coupling portion 2, fig. 1), 
	wherein: 
	the puncture portion includes a spherical surface that bulges toward a tip side of the body portion (needle end face 1b includes blunt configuration such as a hemisphere, which one of ordinary skill would’ve understood to be a spherical surface, col. 3 lines 50-57).
	However, Matsutani fails to explicitly disclose the spherical surface having a constant radius corresponding to a radius of the body portion; a width of the puncture portion is 1 mm or more; and the radius of the spherical surface is 0.5 mm or more.
	Note Matsutani discloses the tip portion including a hemisphere having a diameter not less than 1/10 the diameter of the needle body (col. 3 lines 50-57).
	Matsuzawa teaches (col. 5 line 30-col. 6 line 5; fig. 5), in the same field of endeavor, a suture needle including a body portion (needle body 21, fig. 5) and a puncture portion having a spherical surface (tip 21a formed into a semi-spherical shape, col. 5 lines 30-44; fig. 5), the spherical surface having a constant radius corresponding to a radius of the body portion (fig. 5 depicts tip 21a having a constant radius corresponding to the radius of the needle body).
	Therefore, Matsutani fails to disclose the puncture portion having a radius corresponding to a radius of the body portion, but does teach the puncture portion having a specific diameter not less than the diameter of the body portion of the suture needle, and Matsuzawa teaches a suture needle including a puncture portion having a radius corresponding to the radius of the body portion and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the puncture portion having a radius corresponding with the radius of the body portion, instead of the diameter as taught by Matsutani, because Matsuzawa teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either diameter of the puncture portion.
	Matsutani (as modified) still fails to teach a width of the puncture portion is 1 mm or more; and the radius of the spherical surface is 0.5 mm or more.
	Matsutani (as modified) teaches a width of the puncture portion and radius of the spherical surface needs to be optimized, and are result effective variables in that changing the width/radius prevents the needle from readily sticking through gloves or fingertips, or the skin of a surgeon or their assistants (see col. 3, lines 53-58 and col. 4, lines 1-11 of Matsutani). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to  modify the device of Matsutani (as modified) to include a width of the puncture portion being 1 mm or more, and the radius of the spherical surface being 0.5 mm or more, as a matter of routine optimization, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 3, Matsutani (as modified) teaches the device of claim 1. Matsutani (as modified) further teaches wherein an outer peripheral surface of the body portion follows a tangent line at a terminal of the spherical surface (combination of Matsutani and Matsuzawa further teaches a tangent line of the body portion in line with the spherical surface of the puncture portion and therefore at least a terminal of the spherical surface of the puncture portion, which may include a center of the 
	Regarding claim 4, Matsutani (as modified) teaches the device of claim 3. Matsutani (as modified) further teaches wherein: a center of the spherical surface is positioned at the terminal of the spherical surface (one of ordinary skill would’ve understood the center of tip end face 1b to be positioned at the terminal of the spherical surface, since tip end face 1b is a hemi-sphere and corresponds to the radius of needle body 3, fig. 1 of Matsutani, fig. 5 of Matsuzawa); and the body portion extends with a constant width in the lengthwise direction from the terminal of the spherical surface toward the base end portion (see at least fig. 1 depicting needle body 3 having a constant width, fig. 1 of Matsutani).
	Regarding claim 7, Matsutani (as modified) teaches the device of claim 1. Matsutani (as modified) further teaches wherein the radius of the spherical surface is identical to the radius of the body portion (radius of end face 1b corresponds to radius of needle body 3 and would therefore be identical, fig. 1 of Matsutani, fig. 5 of Matsuzawa).
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsutani in view of Matsuzawa and Buncke (US 5931855) (previously of record).
	Regarding claim 5, Matsutani discloses (abstract; col. 3 line 10-col. 4 line 46; figs. 1-3c) a suture needle (suture needle A, fig. 1), the suture needle comprising: 
	a body portion (needle body 3, col. 3 lines 35-45; fig. 1) having a cylindrical shape extending linearly in a lengthwise direction from a rear of the body portion to a tip of the body portion (needle A may have straight configuration, which one of ordinary skill would’ve understood to extend linearly and include a cylindrical shape, since the needle has a circular cross-section, col. 3 lines 29-35 and col. 4 lines 24-27; fig. 1) and a puncture portion (needle end face 1b, fig. 1) provided at the tip of the body portion 
	a base end portion that is on an opposite side of the suture needle than the puncture portion (suture coupling portion 2, fig. 1), 
	wherein: 
	the puncture portion includes a spherical surface that bulges toward a tip side of the body portion (needle end face 1b includes blunt configuration such as a hemisphere, which one of ordinary skill would’ve understood to be a spherical surface, col. 3 lines 50-57);
	a first end of a suture thread is attached to the base end portion of the suture needle (5 attached to suture coupling portion 2, col. 4 lines 12-15; fig. 1).
	However, Matsutani fails to disclose a plurality of suture needles, each of the plurality of suture needles including the claimed limitations (preamble); the spherical surface having a constant radius corresponding to a radius of the body portion; a width of the puncture portion is 1 mm or more; the radius of the spherical surface is 0.5 mm or more; and a second end of the suture thread is attached to the base end portion of a second of the plurality of suture needles.
	Buncke teaches (col. 4 line 43-col. 6 line 16; figs. 1-5), in the same field of endeavor, a suture needle for wound closure (abstract, col. 2 lines 27-51; fig. 1) including first and second needles (detachable needles attached to sutures and placed in pairs, col. 5 line 46-col. 6 line 34; figs. 3-6) and a suture thread attached to the base end portion of the first and second needles (suture 10 with ends tied to each other and attached to each needle, col. 4 lines 43-col. 6 line 17; figs. 1-3), for the purpose of providing wound closure with a suture that can be kept more parallel to the skin surface, so that tension is pulling in the most efficient direction to close the wound, the suture can be left deep beneath the skin to prevent puckering, and the suture can be shorter (col. 5 lines 45-58, col. 6 lines 22-34).

	Matsutani (as modified) still fails to teach the spherical surface having a constant radius corresponding to a radius of the body portion; a width of the puncture portion is 1 mm or more; the radius of the spherical surface is 0.5 mm or more.
	Note Matsutani discloses the tip portion including a hemisphere having a diameter not less than 1/10 the diameter of the needle body (col. 3 lines 50-57).
	Matsuzawa teaches (col. 5 line 30-col. 6 line 5; fig. 5), in the same field of endeavor, a suture needle including a body portion (needle body 21, fig. 5) and a puncture portion having a spherical surface (tip 21a formed into a semi-spherical shape, col. 5 lines 30-44; fig. 5), the spherical surface having a constant radius corresponding to a radius of the body portion (fig. 5 depicts tip 21a having a constant radius corresponding to the radius of the needle body).
	Therefore, Matsutani (as modified) fails to teach the puncture portion having a radius corresponding to a radius of the body portion, but does teach the puncture portion having a specific diameter not less than the diameter of the body portion of the suture needle, and Matsuzawa teaches a suture needle including a puncture portion having a radius corresponding to the radius of the body portion and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of 
	Matsutani (as modified) still fails to teach a width of the puncture portion is 1 mm or more; and the radius of the spherical surface is 0.5 mm or more.
	Matsutani (as modified) teaches a width of the puncture portion and radius of the spherical surface needs to be optimized, and are result effective variables in that changing the width/radius prevents the needle from readily sticking through gloves or fingertips, or the skin of a surgeon or their assistants (see col. 3, lines 53-58 and col. 4, lines 1-11 of Matsutani). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to  modify the device of Matsutani (as modified) to include a width of the puncture portion being 1 mm or more, and the radius of the spherical surface being 0.5 mm or more, as a matter of routine optimization, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 8, Matsutani (as modified) teaches the device of claim 5. Matsutani (as modified) further teaches wherein, for each of the plurality of suture needles, the radius of the spherical surface is identical to the radius of the body portion (radius of end face 1b corresponds to radius of needle body 3 and would therefore be identical, fig. 1 of Matsutani, fig. 5 of Matsuzawa).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsutani in view of Matsuzawa as applied to claim 1 above, and further in view of Solish (US 2016/0007990 A1) (previously of record).
	Regarding claim 6, Matsutani (as modified) teaches the device of claim 1.

	Solish teaches (paras. [0069] and [0078]; at least figs. 28a-28c), in the same field of endeavor, a suture needle (figs. 1 and 28a), wherein a length of the suture needle is 60 mm or more (length of needle may be ~1-4 inches in length, which is ~25.4-101.6 mm, para. [0069]), for the purpose of providing an appropriate length of the needle based on the desired procedure (para. [0069], [0078] and [0082]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Matsutani’s (as modified) device to include the length of the needle, as taught by Solish, in order to provide an appropriate length of the needle based on the desired procedure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771